                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             PINE BLUFF DIVISION


DOUGLAS D. TRUE                                                       PETITIONER

v.                            NO. 5:18-cv-00189 BRW

WENDY KELLEY, Director of the                                         RESPONDENT
Arkansas Department of Correction

                                      JUDGEMENT


      Based on the Order entered today, judgment is entered for respondent Wendy Kelley.

      IT IS SO ORDERED this 4th day of March, 2019.



                                                 /s/ Billy Roy Wilson______________
                                                 UNITED STATES DISTRICT JUDGE
